The arguments and amendments submitted 09/24/2021 have been considered.  In light of amendments made, the prior 112(a) and 112(b) rejections are hereby withdrawn, unless otherwise indicated below.  The merits of the claims, however, remain unpatentable as set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 16-28 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 16 and 30 recite “the laser beam from the adhesion unit adjusts the adhesion ability of the application surface actively via magnetizing, bonding, and/or heating the application surface”.  However, there is no support anywhere in the specification for the laser beam from the adhesion unit adjusting the adhesion ability of the application surface actively via magnetizing and therefore this feature is new matter.  Dependent claims fall herewith.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 27-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 27 recites the limitation “the application unit is configured to adjust a layer thickness of one or more layers of build material applied on the 3application surface and/or on the application region, the layer thickness of one or more layers of build material being adjustable based on at least one application  35 U.S.C. 112(a) and 35 U.S.C. 112(b).  Dependent claims fall herewith.
Claim 28 recites “the contact pressure between the application element and the application region”.  However, this term is not previously used in this claim or the parent claim and therefore does not have antecedent basis.  Furthermore, it is unclear whether this contact pressure is the same as the “contact pressure between the application surface and the application region” recited in the parent claim or not.  For the purpose of examination, claim 28 reads on “the contact pressure between the application surface and the application region”. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) include: 
application element in claims 16-31
application unit in claims 27-28
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function when provided, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: 
“application element” reads on a cylindrical roller, or drum, or plate, per para. 0031
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The term “build material supply unit” in claim 25 is not being treated under 35 U.S.C. 112(f), since the term is known in the art to denote structure, such as a material transfer roller, supply container, supply reservoir, or supply vat.
The term “irradiation device” in claim 30 is not being treated under 35 U.S.C. 112(f), since the term is known in the art to denote structure, such as a laser or LED lamp. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-20, 22-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Paetz (US PG Pub 2016/0339542) in view of Hanson (US Patent 8,879,957).
Regarding claim 16, Paetz teaches an application unit for an apparatus for additively manufacturing three-dimensional objects (Fig. 3 and accompanying text), the application unit comprising: 
an application element having an application surface (drum 8 with outer surface), the application element configured to transfer build material (granulated or powder form build material of para. 0076) previously applied onto the application surface (para. 0032) to an application region of a build plane (region of plane 2 directly underneath drum 8), the build plane comprising a build plate (2) or a previously applied layer of build material (as shown in Fig. 3); and 
an adhesion unit (comprising electrical conditioning unit 13 for electrostatic charging of the photoconductor 11 of the image drum 8 per para. 0069 and also comprising developing unit 18 per para. 0073) comprising a laser (laser 15) configured to generate a laser beam (17 in Fig. 3 and para. 0070) for adjustment of an adhesion ability of the application surface of the application element and/or an adhesion ability of the build material, for build material to temporarily adhere the application surface (as described in paras. 0033, 0069-0075),
wherein the adhesion unit is configured to adjust the adhesion ability of the application surface actively via bonding build material to the application surface (paras. 0033, 0069-0075 describe how electrostatic charging by 13, exposure by laser 15, and material transfer by development rollers 19 produces electrostatic bonding of build material to the drum surface).
via a contact pressure between the application surface and the application region.
However, Hanson teaches an application unit for an apparatus for additively manufacturing three-dimensional objects comprising a drum for the application element (eg. transfer drum 14 in Fig. 2), wherein the application element is configured to transfer build material previously applied onto the application surface (build material 19a applied onto the application surface as shown in Fig. 2C) to an application region of a build plane (as shown in Fig. 2D) via a contact pressure between the application surface and the application region (col. 9, line 65 to col. 10, line 8 and col. 18, lines 61-65).
Hanson teaches that contact pressure is an important factor in controlling material transfer (col. 9, line 65 to col. 10, line 8 and col. 18, lines 61-65), and that contact pressure may be in combination with electrostatic charging for controlled material transfers (“material 46 may be transferred from photoconductor drum 12 to surface 47 of transfer drum 14 using one or more of electrostatic forces, temperature, and pressure per col. 7, lines 21-29).
 Thus, in view of Hanson’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to configure Paetz’s application element drum to utilize control over electrostatic forces and contact pressure to predictably provide the benefit of improved control over the build material transfer process and amount of build material transferred.
Regarding claim 17, Paetz teaches the adhesion unit is configured to selectively increase the adhesion ability of the application surface of the application element and/or to selectively decrease the adhesion ability of the application surface of the application element (paras. 0031-0033).	
Regarding claim 18, Paetz teaches the adhesion unit is configured to selectively increase the adhesion ability of the application surface of the application element in at least one transfer region of the application element corresponding to the application region (paras. 0031-0033).
Regarding claim 19, Paetz teaches the adhesion unit is configured to selectively decrease the adhesion ability of the application surface of the 2application element in at least one region of the application element corresponding to the application region (per paras. 0031-0033, 0076-0077 the 
Regarding claim 20, Hanson teaches the adhesion ability of the application surface is passively adjustable via a contact pressure (col. 9, line 65 to col. 10, line 8 and col. 18, lines 61-65).  
Regarding claim 22, Paetz teaches the application region corresponds to a cross section of a respective layer of a three-dimensional object being built (as shown in Fig. 3).  
Regarding claim 23, Paetz teaches the application element has a rotational symmetric shape (drum 8 has this shape per Fig. 3).  
Regarding claim 24, Paetz teaches the application element is configured to selectively apply build material by way of a rollover movement of the application element, wherein the application element is moveable relative to the build plane (as indicated by arrows showing movement of drum 8 in Fig. 3).  
Regarding claim 25, Paetz teaches a build material supply unit (19) configured to apply build material onto the application element (as shown in Fig. 3).  
Regarding claim 26, Paetz teaches the application element is moveably arranged with respect to the build material supply unit (as indicated by arrows showing movement of drum 8 in Fig. 3).   
Regarding claim 27, Paetz teaches the application unit is configured to adjust a layer thickness of one or more layers of build material applied on the 3application surface and/or on the application region, the layer thickness being adjustable based on at least one application parameter (paras. 0031-0033, 0069, 0076-0077).   
Regarding claim 28, Hanson teaches the at least one application parameter corresponds to: a contact pressure between the application element and the application region; a contact pressure between the application element and a build material supply unit configured to apply build material onto the application element (col. 9, line 65 to col. 10, line 8 and col. 18, lines 61-65).    
Regarding claim 30, Paetz teaches an apparatus for additively manufacturing three-dimensional objects by successive irradiation and consolidation of layers of a build material which can be consolidated by an energy beam (Fig. 3 and accompanying text), the apparatus comprising: 
a process chamber (18); 

an application unit comprising an application element (drum 8) and an adhesion unit (comprising electrical conditioning unit 13 for electrostatic charging of the photoconductor 11 of the image drum 8 per para. 0069 and also comprising developing unit 18 per para. 0073),
the application element configured to transfer build material (granulated or powder form build material of para. 0076) previously applied onto the application surface (para. 0032) to an application region of a build plane (region of plane 2 directly underneath drum 8), the build plane comprising a build plate (2) or a previously applied layer of build material (as shown in Fig. 3); and 
wherein the adhesion unit (comprising electrical conditioning unit 13 for electrostatic charging of the photoconductor 11 of the image drum 8 per para. 0069 and also comprising developing unit 18 per para. 0073) comprises a laser (laser 15) configured to generate a laser beam (17 in Fig. 3 and para. 0070) for adjustment of adhesion ability of the application surface of the application element, for build material to temporarily adhere the application surface (as described in paras. 0033, 0069-0075),
wherein the adhesion unit is configured to adjust the adhesion ability of the application surface actively via bonding build material to the application surface (paras. 0033, 0069-0075 describe how electrostatic charging by 13, exposure by laser 14, and material transfer by development rollers 19 produces electrostatic bonding of build material to the drum surface). 
Paetz does not explicitly teach the application element is configured to transfer build material previously applied onto the application surface to an application region of a build plane via a contact pressure between the application surface and the application region.
However, Hanson teaches an application unit for an apparatus for additively manufacturing three-dimensional objects comprising a drum for the application element (eg. transfer drum 14 in Fig. 2), wherein the application element is configured to transfer build material previously applied onto the application surface (build material 19a applied onto the application surface as shown in Fig. 2C) to an application region of a build plane (as shown in Fig. 2D) via a contact pressure between the application surface and the application region (col. 9, line 65 to col. 10, line 8 and col. 18, lines 61-65).
one or more of electrostatic forces, temperature, and pressure per col. 7, lines 21-29).
 Thus, in view of Hanson’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to configure Paetz’s application element drum to utilize control over electrostatic forces and contact pressure to predictably provide the benefit of improved control over the build material transfer process and amount of build material transferred.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Paetz in view of Hanson, as applied to claim 1 above, further in view of Comb (US PG Pub 2015/0266237).
Regarding claim 21, Paetz and Hanson do not explicitly teach this feature.
However, Comb is directed to an electrophotographic-based additive manufacturing method comprising an adhesion unit which is configured to adjust the adhesion ability of the application surface actively via magnetizing (magnetic brushes of paras. 0050-0051).
Comb teaches that use of a magnetizing adhesion unit is one of various alternative types of adhesion units (paras. 0050 and 0064).
The courts have held that simple substitution of one known element for another to obtain predictable results is sufficient to establish a prima facie case of obviousness.  See MPEP §2143.I (rationale B) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
In view of Comb’s teachings and/or KSR rationale B, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute a magnetizing adhesion unit for Paetz’s electrostatic bonding adhesion unit to predictably obtain a suitable means for applying magnetic build materials to the application surface.     
Response to Arguments
Applicant's arguments filed 09/24/2021 have been fully considered and are addressed below. 
Regarding claims 16 and 30, Applicant presents an argument that Paetz does not teach an application element configured to transfer build material previously applied onto the application surface to via a contact pressure between the application surface and the application region, as recited in amended claims 16 and 30.  This argument is persuasive, and therefore, the 102 rejection of claims 16 and 30 over Paetz has been widthdrawn.  However, in response, to the present amendments, a new ground(s) of rejection is made over Paetz in view of Hanson, as presented above, wherein Hanson’s teachings render this feature an obvious modification of Paetz for the reasons cited above.	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745